Citation Nr: 1533803	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  14-16 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. F.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2014), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from March 1983 to November 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for a psychiatric disorder, to include PTSD (listed as PTSD, as well as major depression with psychotic features, claimed as paranoid schizophrenia).  By this decision the RO also denied service connection for a right ankle disability (listed as a right ankle condition, claimed as a right ankle fracture) and denied a claim for a TDIU.  

In June 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  

The issues have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to or had its onset during service.  

The Veteran also specifically asserts that he has PTSD based on a reported a stressor during his service in the Navy.  He reports that one of the ballast tanks on his submarine experienced a malfunction and that the submarine was unable to surface.  He states that during that incident, while serving on the submarine, he experienced PTSD symptoms, claustrophobia, anxiousness, and a fear of dying.  The Veteran indicates that a few weeks after the incident, he became suicidal and was hospitalized.  

The Veteran served on active duty from March 1983 to November 1985.  His service personnel records show that he was not awarded decorations evidencing combat.  Such records do indicate that he was involved in disciplinary proceedings.  

Private treatment reports of record prior to the Veteran's period of service from March 1983 to November 1985, show treatment for psychiatric disorders.  For example, an October 1981 treatment report from Eastern State Hospital indicated that the Veteran was admitted on voluntary papers for the first time.  It was noted that he was brought to the hospital by his parents from Riverside Hospital Community Health Center, and that according to the voluntary papers, he had suicidal ideation and was feeling depressed.  The examiner reported that the Veteran had undergone repeated psychiatric hospitalizations in the past, including in May 1980 for alcohol problems; in February 1981 for suicidal threats, and in March 1981 for an overdose of Haldol.  The diagnosis was a schizoaffective disorder.  

A November 1981 personal history report from Eastern State Hospital also related a diagnosis of a schizoaffective disorder.  

The Veteran's service treatment records indicate that he was treated for psychiatric problems on multiple occasions during his period of service.  On a medical history form at the time of a June 1982 enlistment examination, the Veteran checked that he did not have depression or excessive worrying, or nervous trouble of any sort.  The reviewing examiner reported did not refer to any psychiatric problems.  In fact, the reviewing examiner stated that the Veteran had no hospital admissions.  The objective June 1982 enlistment examination report included a notation that the Veteran's psychiatric evaluation was normal.  

On a medical history form at the time of a March 1983 submarine duty examination, the Veteran checked that did not have depression or excessive worrying, or nervous trouble of any sort.  The reviewing examiner indicated that there were no positive responses and no significant past medical history.  The objective March 1983 submarine duty examination noted that the Veteran underwent a neuropsychiatric examination by a psychologist and that he was determined to be fit for submarine duty.  There was also a notation that the Veteran's psychiatric evaluation was normal.  

A February 1984 treatment entry indicated that the Veteran reported to a corpsman with suicidal ideation.  It was noted that he was attached to a nuclear submarine.  The Veteran reported that at the age twelve or thirteen, he was sexually assaulted by his mother.  He stated that at the age of fifteen or sixteen, he was admitted to Riverside Hospital for acute alcoholism.  He maintained that at the age of sixteen or seventeen, he was admitted at Eastern State Hospital for attempted suicide.  The assessment was suicidal ideation.  

Another February 1984 treatment report, the next day, noted that the Veteran was seen for an evaluation due to apathy about performance of his duties.  It was noted that the Veteran stated that he lied about not being treated for psychiatric problems before applying to the Navy.  The assessment was apathy, depression, suicidal ideation, and low self-esteem.  

A further February 1984 consultation report, on that same day, indicated that the Veteran was seen with complaints of chronic problems with mood swings and depression since the age of eleven.  The impression, at that time, was borderline personality in crisis, resolving, and alcohol dependence in remission, by history.  

A March 1984 treatment report related diagnoses of a borderline personality in crisis, resolving, and alcohol dependence in remission, by history.  

An October 1985 treatment entry noted an assessment of depression, suicidal ideation, and alcohol abuse.  

An October 1985 consultation report related diagnoses of a major depressive episode with suicidal ideation and intent.  Another October 1985 consultation report, on the same day, indicated diagnoses of a major depressive episode with suicidal ideation, intention, and a plan.  

On a medical history form at the time of a November 1985 separation examination, the Veteran checked that he had frequent trouble sleeping; depression or excessive worrying; and nervous trouble.  He reported that he was hospitalized for depression and suicidal tendencies at several hospitals in 1979.  The reviewing examiner stated that there was no further information than what was reported by the Veteran.  The November 1985 objective separation examination report noted that the Veteran suffered from dependency, social ideation, suicidal ideation, alcohol abuse, and chronic depression.  The diagnoses were listed as a personality disorder, schizotypical and dependent; alcohol abuse; and a suspected dysthymic disorder.  

Post-service private and VA treatment records indicate that the Veteran has been treated for variously diagnosed psychiatric problems including PTSD; an adjustment disorder with a depressed mood; schizophrenia; depression; and a major depressive disorder with psychotic features.  

A February 2013 VA PTSD examination report included a notation that the Veteran's claims file was reviewed.  The diagnoses were major depression with psychotic features; a borderline personality disorder; and alcohol dependence.  The examiner reported that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV.  The examiner reported that the Veteran was discharged from the service due to preexisting mental health disorders that he hid on enlisting.  The examiner stated that the Veteran experienced a breakdown aboard a submarine due to the preexisting conditions.  It was noted that the Veteran reported ongoing symptoms of trauma due to the perception of fear of the submarine being unable to surface, but that there was no actual threat.  The examiner maintained that the Veteran had a documented history of malingering and that he was attending a PTSD group in prison.  It was noted that the possibility of utilizing knowledge gained in that group towards reporting symptoms could not be refuted or ruled out.  The examiner commented that it was not likely that the Veteran's reported symptoms were directly related to his military service.  

A February 2013 VA mental disorders examination report, by the same examiner who conducted the February 2013 VA PTSD examination report, also included a notation that the Veteran's claims file was reviewed.  The diagnoses were major depression with psychotic features; alcohol dependence; and a borderline personality disorder.  The examiner reported that there was a history of a preexisting depressed mood which became evident during the Veteran's period of service.  It was noted that one brief episode of a hallucinatory experience during service was noted which could not be ruled out as alcohol induced.  The examiner maintained that the diagnosis of a major depressive disorder, with psychotic features, in which guilt played a role in the psychosis, appeared consistent with the Veteran's history of being sexually abused.  The examiner indicated that the Veteran's symptoms of a depressed mood, with hospitalization, predated his military service, and that his psychotic symptoms had been described as malingering in post-service hospitalizations.  The examiner commented that a diagnosis of psychotic symptoms, whether related to major depression or schizophrenia, was not likely related to the Veteran's military service.  

The Board observes that the examiner, pursuant to both the VA PTSD and mental disorders examination reports, indicated that the Veteran did not meet the DSM-IV criteria for PTSD.  However, the examiner did not specifically explain why numerous other PTSD diagnoses of record were not valid diagnoses.  Additionally, the examiner related a diagnosis of major depression with psychotic features, and stated that such disorder was not related to the Veteran's military service.  The examiner also indicated that diagnosis of a major depressive disorder, with psychotic features, in which guilt played a role in the psychosis, appeared consistent with the Veteran's history of being sexually abused (prior to service).  

As a psychiatric disability was not "noted" upon entrance to service the presumption of soundness applies and the case is not one for basic service aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA may rebut the presumption of soundness in the Veteran's specific case by (1) clear and unmistakable evidence that the psychiatric disability preexisted service; and (2) clear and unmistakable evidence that the pre-existing psychiatric disability was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

Even if VA could rebut the first prong by showing the psychiatric disability clearly and unmistakably pre-existed service, given the myriad of psychiatric complaints documented in the Veteran's service treatment records, the Board finds that VA has not shown by clear and unmistakable evidence that any pre-existing psychiatric disability was not aggravated during service.  

Accordingly, with respect to any acquired psychiatric disorders, the presumption of soundness attaches in this case.  As such, the current medical opinions of record are all based on an incorrect factual premise as they all presume a pre-existing psychiatric disability.  It follows that new VA opinions are required to address the etiology of the Veteran's current acquired psychiatric disabilities.

Further, the Board notes that the "current disability" requirement for service connection is satisfied if a claimant has a disability at any time during the pendency of a claim, even if the disability resolves prior the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board observes that there are numerous other psychiatric diagnoses, such as PTSD, an adjustment disorder, schizophrenia, and depression, of record during the pendency of the Veteran's claim.  

As to the Veteran's claim for service connection for a right ankle disability, he contends that such disorder is related to his period of service.  He specifically maintains that he suffered a right ankle injury during service and that he has suffered from right ankle problems since service.  

The Veteran's service treatment records indicate that he was treated for right ankle problems on multiple occasions during service.  A March 1983 treatment report noted that the Veteran was seen for complaints of right ankle pain.  He stated that he was marching and he twisted his right ankle.  The assessment was a possible fracture of the tibia.  There was a notation that the Veteran was provided with a post splint.  

Another March 1983 treatment report, the next day, indicated that the Veteran was seen for a fractured or broken ankle.  It was noted that the Veteran reported that he fell off a sidewalk.  A diagnosis was not specifically provided.  Another entry, on that same day, indicated that the Veteran was seen for follow-up and that he was placed in a post splint cast.  

A subsequent March 1983 treatment entry related an assessment of a right ankle sprain.  A March 1983 X-ray report, as to the Veteran's right ankle, indicated that it was a normal study.  

A further March 1983 entry noted an assessment of a right ankle sprain.  An April 1983 entry indicated that the Veteran was seen for follow-up of a right ankle sprain.  Another April 1983 entry reported that the Veteran was seen for removal of his cast.  A diagnosis was not provided at that time.  

Post-service VA treatment entries indicate that the Veteran was seen for variously diagnosed right ankle complaints.  

A February 2013 VA ankle conditions examination report included a notation that the Veteran's claims file was reviewed.  The Veteran reported that he was running on a sidewalk during boot camp and that he stepped off the edge of the sidewalk and inverted his right ankle.  He stated that there was a hairline fracture of his right ankle, that it was casted, and that he was on crutches.  The Veteran indicated that he noticed that he walked with his right foot turned laterally about five to six years ago.  He reported that he suffered daily ankle pain.  The diagnoses were degenerative joint disease of the right ankle and residuals of a healed right ankle fracture. 

In a May 2013 addendum to the February 2013 VA ankle conditions examination report, a different examiner, commented that the Veteran's right ankle condition was less likely as not (less than 50/50 probability) caused by or a result of treatment for problems incurred in service.  The examiner stated that a review of records, examinations, and treatment reports showed appropriate treatment without recurring sequelae.  

The Board observes that the VA examiner did not specifically address the Veteran's treatment for right ankle problems during service other than to state that he had appropriate treatment without recurring sequelae.  Additionally, the examiner did not did not address reports by the Veteran of right ankle problems since his right ankle injury in service.  The Veteran is competent to report right ankle problems during service and since service.  See Davidson, 581 F.3d at 1313.  Therefore, a new VA examination is warranted to address the etiology of any current ankle disability.

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

As the Veteran's claim for a TDIU rating is inextricably intertwined with his claims for entitlement to service connection for a psychiatric disorder, to include PTSD, and for a right ankle disability, those matters must be addressed together on remand.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for psychiatric problems and right ankle problems since January 2014.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate professional, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner.  

For purposes of this examination and opinion request, the examiner must be informed that because no acquired psychiatric disability was clinically noted upon the Veteran's entry into military service, the examiner is to ignore any evidence of a pre-existing disability and to presume that the Veteran did not have an acquired psychiatric disability prior to military service.

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disorder.  The examiner must clearly identify each psychiatric disability found at any time during the course of the appeal (to include an adjustment disorder, PTSD, schizophrenia, and depression, etc.).  

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, the examiner must explain why the current diagnoses of PTSD reflected in the record during the course of the appeal are not valid diagnoses.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder (to include an adjustment disorder, PTSD, schizophrenia, depression, etc.) either commenced during or is otherwise etiologically related to the Veteran's period of service.  

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to a fear of hostile military or terrorist activity.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for psychiatric problems during service, and his reports of psychiatric problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed right ankle disability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current right ankle disabilities, if any.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed right ankle disabilities are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right ankle problems during service, as well as his reports of right ankle problems since service.  

The examination report must include a complete rationale for all opinions expressed.  

4.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




